Title: Conversation with George Hammond, [March 10–April 17, 1794]
From: Hammond, George,Hamilton, Alexander
To: 


[Philadelphia, March 10–April 17, 1794] “I have the honor of transmitting … a letter … which on the 10th. of March I addressed to the Secretary of State on the subject of the encroachments by the citizens of Vermont on the territory occupied by his Majesty’s arms. To this letter I have not as yet received any answer, though both Mr. Randolph and Mr. Hamilton have assured me that the President and all the members of this administration are much displeased at these practices, and will employ the most effectual means to prevent a repetition of them.”
